Citation Nr: 0627782	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  03-14 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether or not the appellant meets the criteria of "veteran" 
for the purposes of entitlement to VA benefits.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a December 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that the appellant had appointed The 
American Legion (AL) as his representative for purposes of 
his VA claim.  By way of correspondence dated in May 2006, 
AL's National Appeals Representative noted that the service 
certifying document of record was an obvious forgery.  As 
such, AL declined representation of the appellant under 
38 C.F.R. § 20.608(b)(1).  In June 2006, the Board granted 
AL's motion to withdraw from representation of the appellant.  
In June 2006, the Board notified the appellant that it had 
allowed AL to withdraw from representation of the appellant 
and afforded the appellant an opportunity to select new 
representation.  The letter noted that it would suspend 
review of the appellant's appeal for sixty days and if the 
appellant did not respond to the letter within sixty days, 
the Board would assume that he did not desire representation 
in his appeal.  As the record reflects that it has been more 
than sixty days since the June letter and the appellant has 
not responded, the appellant is not represented in his 
appeal. 


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the appellant has submitted no credible evidence in support 
of his claim.


CONCLUSION OF LAW

The criteria of "veteran" for the purposes of entitlement to 
VA benefits have not been met.  38 U.S.C.A. §§ 101, 107, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2005).  The 
intended effect of the regulation is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

VA has fulfilled its duty to notify the appellant in this 
case.  In the October 2003 letter, VA informed the appellant 
of the applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
the claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the letter, VA informed the appellant that it 
would obtain the available records in the custody of federal 
departments and agencies and request medical records from 
identified private health care providers.  The Board also 
notes that the letter implicitly notified the appellant that 
he should submit any pertinent evidence in his possession.  
In this regard, he was repeatedly advised to identify any 
source of evidence and that VA would assist him in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communications was that the appellant 
must also furnish any pertinent evidence he himself may have 
and that the requirements of 38 C.F.R. §3.159(b)(l) have been 
met.

Through the October 2003 letter noted above, the appellant 
was notified of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  Id; see also Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) (reversed on other grounds No. 05-7157 (Fed. Cir.  
Apr. 5, 2006)).   

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the appellant 
subsequent to the initial denial of the appellant's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
However, following the October 2003 VCAA letter noted above, 
the issue of on appeal was readjudicated by the RO.  See 
February 2004 supplemental statement of the case.  

The Board also notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The issue decided here involves eligibility for VA benefits, 
which does not involve a rating, and the Board finds that the 
preponderance of the evidence is against entitlement to the 
benefit sought.  Under such circumstances, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  

It is also pertinent to note that the evidence does not show, 
nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  See Mayfield, supra (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made attempts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claim.  The critical issue in this case is 
whether or not the appellant had the appropriate U.S. 
military service to qualify as a "veteran" for purposes of 
eligibility for VA benefits.  The RO has obtained 
certification from the National Personnel Records Center 
(NPRC) regarding the appellant's service.  There is no 
indication that there is any relevant evidence available that 
has not been obtained.  Thus, the Board finds that VA has 
fulfilled its duty to assist the veteran under the provisions 
of 38 C.F.R. § 3.159(c)(2) and 38 C.F.R. § 3.159(c)(4).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131.  The law also 
authorizes payment of a pension to a veteran who has the 
requisite service or his surviving spouse.  38 U.S.C.A. § 
1521.

For purposes of any of the above determinations, the term 
"veteran" means a person who served in the active military, 
naval, or air service and who was discharged or released 
there from under conditions other than dishonorable.  38 
C.F.R. § 3.1(d).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41.  
However, such service must be certified as qualifying by 
appropriate military authority.  38 C.F.R. § 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions:  (1) The evidence is a document issued 
by the United States service department; (2) The document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

In the present case, the appellant filed a claim for benefits 
based on his purported service in the United States military 
during World War II.  The RO attempted to verify the service 
of the appellant.  In July 2003, the NPRC certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including as a recognized guerrilla in the 
service of the United States of America.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, supra.  In cases for 
VA benefits where requisite veteran status is at issue, the 
relevant question is whether the claimant has qualifying 
service under title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding upon VA.

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), the Court 
noted an apparent conflict between 38 C.F.R. § 3.41, 
requiring that for Philippine service the period of active 
service will be from the date certified by the Armed Forces, 
and § 3.203(a), allowing a claimant to show service by 
submitting documents without verification from the 
appropriate service department.  In Pelea v. Nicholson, No. 
01-1138 (U.S. Vet. App. June 5, 2006) (per curiam order), the 
Court recalled the entry of that judgment and mandate, 
withdrew the August 5, 2005 opinion, vacated the Board's 
decision, and dismissed the appeal for lack of jurisdiction 
due to the appellant's death after judgment was entered but 
before mandate issued.  In accordance with longstanding 
precedent, judgment and mandate must be recalled when an 
appellant/petitioner dies before judgment has become final.  
In any event, the question raised in Pelea regarding the 
types of evidence that may be used to establish qualifying 
service of Philippine claimants would not alter the outcome 
in this particular case.  The Board finds that the document 
submitted by the appellant purporting to show U.S. military 
service is obviously an invalid document.  Not only is the 
document filled out in the same typeface as all of the 
letters submitted by the appellant, but the document appears 
to be signed by the appellant.  Such "evidence" is not 
entitled to any weight; rather, it undermines the appellant's 
credibility.  The NPRC has certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The appellant has submitted no 
credible evidence in support of his claim and there is no 
indication that such evidence exits.  Under these 
circumstances, there is no further duty to notify the 
appellant.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, the appellant's claim 
of entitlement to eligibility for VA benefits must be denied.  


ORDER

The appeal is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


